DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 10/21/21 is acknowledged.  The traversal is on the ground that the process of Group I and the composition of Group II are not distinct. This is not found persuasive because the composition of Group II can be used in a materially different process, such as in processes of polishing, as evidenced by Tamada et al. (US 2017/0275498).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Photographs are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Figures 1, 2, 4A, and 4B are photographs. Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 13 recites the limitation “a temperature of at least 60°C.” The term “at least 60°C” is indefinite in that it is unclear what exactly are the metes and bounds of the claim. To illustrate the point, the claim covers a temperature of 60 billion degrees. It is unclear as to where such a subterranean formation can be found and as to how exactly the claimed method can be performed therein. For purposes of examination, claim 13 will be understood under Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karale et al. (US 2018/0274348) in view of Cairns et al. (US 2018/0291720). 	With respect to independent claim 1, Karale discloses a method of acidizing a subterranean formation surrounding a wellbore (Abstract), the method comprising: 	injecting an acid generating component and a heat generating component simultaneously into the wellbore (Abstract, [0012, and [0017]), wherein: 	the acid generating component comprises a first aqueous solution comprising a hydrofluoric acid ([0012]); 	the heat generating component comprises a third aqueous solution comprising an ammonium salt that is not ammonium fluoride and a fourth aqueous solution comprising a nitrite salt ([0017] and [0018]); 	whereby the ammonium salt reacts with the nitrite salt to release heat and nitrogen gas ([0017] and [0018]). 	Regarding claim 1, Karale discloses wherein the ammonium salt and nitrite salt may be present in an amount of “about 0.01 molar to about 7 molar” ([0018]). Although silent to wherein the ratio of the ammonium ion to nitrite ion is “1:4 to 4:1,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of ammonium and nitrite ions as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further regarding claim 1, Karale discloses an acidizing method comprising injecting a hydrofluoric acid precursor which forms a hydrofluoric acid in situ ([0012]). However, Karale fails to expressly disclose the manner by which the acid precursor forms the hydrofluoric acid in situ. Cairns KSR at 1396 Furthermore, Karale discloses wherein the formation is a sandstone formation and Cairns teaches wherein its method is specifically applicable to sandstone formations ([0034]).
 	Further regarding claim 1, the combination of Karale and Cairns teaches wherein the ammonium fluoride is present in an amount of “0.1 M to 1.0 M” ([0039]) and wherein the oxidizing agent is present in an amount of “0.001 M to 2.4 M” ([0028]). Although silent to wherein the ratio of ammonium flouride to the oxidizing agent is “1:1 to 1:8” or wherein the ratio of ammonium fluoride to the nitrite salt is “1:1 to 10:1,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amounts as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
KSR at 1397 
 	With respect to depending claim 3, which is dependent upon claim 2, Karale discloses wherein the acid may be hydrochloric acid ([0012]). 	With respect to depending claims 4 and 5, the combination of Karale and Cairns teaches wherein the oxidizing agent may be an alkali metal bromate such as sodium bromate (Abstract, [0026], In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	Regarding claim 11, Karale discloses wherein the nitrite salt and the ammonium salt may be present in an amount of “about 0.01 molar to about 7 molar” ([0018]). Although silent to wherein the nitrite salt is present in an amount of “0.01-25 M” and the ammonium salt is present in an amount of “0.0025-100 M,” wherein “each [is] relative to a combined volume of the acid generating and the heat generating components,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amounts as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 13, Karale discloses wherein the subterranean formation has a temperature of at least 60°C prior to the injecting ([0016]). 	With respect to depending claim 14, Karale discloses wherein the subterranean formation may comprise a carbonate formation, such as dolomite, a siliceous formation, a sandstone formation, a clay-containing formation, a shale formation (low permeability), and/or a mineral formation ([0015]). Although silent to wherein the formation has a permeability of “0.1-1,000 millidarcy (mD),” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a formation possessing the permeability as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claim 15, Karale discloses wherein the subterranean formation is a sandstone formation ([0015]). 	With respect to depending claim 16, Karale discloses wherein the wellbore is a horizontal wellbore (which comprises a vertical component) ([0013] and Fig. 1). With regard to the remaining types In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claim 19, the combination of Karale and Cairns teaches injecting an acidizing composition comprising an acid generating component and a heat generating component (see above). Since the references teach the same composition as claimed, the material, if injected into a subterranean formation would naturally act in the same manner as claimed, i.e., it would increase formation permeability.  If there is any difference between the composition taught and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Richardson (US 4,482,016) teaches a method for acidizing a subterranean formation comprising generating heat in situ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674